08-5806-ag
         Diallo v. Holder
                                                                                       BIA
                                                                                 LaForest, IJ
                                                                               A099 083 116
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of February, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                ROBERT D. SACK,
 9                PETER W. HALL,
10                         Circuit Judges.
11       ___________________________________
12
13       MAMADOU MOUSTAPHA DIALLO,
14                Petitioner,
15
16                          v.                                  08-5806-ag
17                                                              NAC
18       ERIC H. HOLDER JR., 1
19       U.S. ATTORNEY GENERAL,
20                Respondent.
21       ___________________________________
22
23
24
25


                       1
                  Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder Jr. is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Ronald S. Salomon, New York, New
 2                          York.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General, Civil Division, Ernesto H.
 6                          Molina Jr., Assistant Director,
 7                          Vanessa Otero Lefort, Attorney,
 8                          Office of Immigration Litigation,
 9                          U.S. Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner Mamadou Moustapha Diallo, a native and

17   citizen of Guinea, seeks review of an October 31, 2008 order

18   of the BIA affirming the May 16, 2007 decision of

19   Immigration Judge (“IJ”) Brigitte LaForest denying Diallo’s

20   application for asylum, withholding of removal, and relief

21   under the Convention Against Torture (“CAT”).     In re Mamadou

22   Moustapha Diallo, No. A099 083 116 (B.I.A. Oct. 31, 2008),

23   aff’g No. A099 083 116 (Immig. Ct. N.Y. City May 16, 2007).

24   We assume the parties’ familiarity with the underlying facts

25   and procedural history in this case.

26       When the BIA issues an opinion that fully adopts the

27   IJ’s decision, we review the IJ’s decision.     See Mei Chai Ye

28   v. U.S. Dep’t of Justice, 489 F.3d 517, 523 (2d Cir. 2007).

                                 -2-
 1   We review the agency’s factual findings, including adverse

 2   credibility determinations, under the substantial evidence

 3   standard.     See 8 U.S.C. § 1252(b)(4)(B); see, e.g., Corovic

 4   v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).     We review de

 5   novo questions of law and the application of law to

 6   undisputed fact.     Passi v. Mukasey, 535 F.3d 98, 101 (2d

 7   Cir. 2008).

 8       We conclude that substantial evidence supports the IJ’s

 9   determination that Diallo was not credible.     As the IJ

10   found: (1) Diallo’s testimony that his nephew was unable to

11   find out the name of the prison in which his wife was

12   detained was inconsistent with the letter from his nephew

13   stating that his wife was detained at the Central House of

14   the Surete of Conakry; (2) Diallo’s testimony that he joined

15   the Union for Progress and Renewal-North American Federation

16   (“UPR-NAF”) when he first arrived in the United States was

17   inconsistent with the letter from UPR-NAF stating that he

18   joined the Federation in May 2007; and (3) that letter bears

19   the wrong name for Diallo.

20       The IJ reasonably found that these inconsistencies go

21   to the heart of his claim for asylum.     See Secaida-Rosales

22   v. INS, 331 F.3d 297, 307-08 (2d Cir. 2003).     The wrong name



                                    -3-
 1   on the UPR-NAF letter and the inconsistency between that

 2   letter and his testimony regarding when he joined the

 3   Federation call into question whether he is actually a

 4   member of that organization and bear directly on whether the

 5   Guinean authorities would seek to persecute him.   Moreover,

 6   the inconsistency between his testimony and his nephew’s

 7   letter concerning his wife’s whereabouts renders his wife’s

 8   detention questionable, and his wife’s arrest forms a

 9   significant part of Diallo’s claim that he fears returning

10   to Guinea.

11       Because the only evidence of a threat to Diallo’s life

12   or freedom depended upon his credibility, the adverse

13   credibility determination in this case necessarily precludes

14   success on his claims for withholding of removal and CAT

15   relief, as all three claims were based on the same factual

16   predicate.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

17   2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23
24

25

                                  -4-